ANDEESON, J.
It is manifest that chapter 41 of the Code of 1907, which relates to the public school system of the state, contemplates that tuition shall be absolutely free to all minors of the state over the age -of seven. We think, however, there is a well-defined distinction between tuition and a reasonable incidental fee for heating and lighting the schoolroom. — State ex rel. Priest v. University of Wisconsin, 54 Wis. 159, 11 N. W. 472. And when the statute makes no provision for a fund for this purpose, the county boards have the right to prescribe a reasonable method for the raising and collection of this fund, and to delegate the authority to the district boards and teachers to enforce said rules. We also think that the requirement of a reasonable incidental fee for this purpose, as a condition precendent *328to attendance, is contemplated by the statute, in the absence of any special provision for same, and that the rule set up in special pleas 2 and 4 was a reasonable one, and a good defense to the plaintiff’s action. The trial court properly overruled the demurrers to these pleas, and the judgment must be affirmed.
Affirmed.
D.owdell, C. J., and Simpson, McClellan, and Sayre, JJ., concur in the opinion and the conclusion. Mayfield, J., concurs in the conclusion, but does not think that the law contemplates free tuition.